3Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, 7, 9, 10, 11, 13, 15, 17, 19 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 state “determine which one or more services are affected”. This part of the limitation is vague and indefinite. The claim doesn’t comprise any language stating where the services are located or if these are arbitrary services that are simply used somewhere in the network.  Furthermore, currently claims 1 and 11 state limitations of subrating and determining which services are affected, but the claims don’t state any language to tie these limitations together i.e. currently the subrating step doesn’t seem to be depend on the determining step and vice versa. The applicant is requested to incorporate further language in order to stay consistent with the scope of the invention.
Claims 3 and 13 state “OTUC slices each at about 100Gb/s”. This part of the limitations is indefinite. It is not clear to the examiner what “at about” comprises as it is an approximation.
Claims 5 and 15 state “optical interface includes a plurality of slices” and “each at about 100Gb/s”. These limitations are vague and indefinite. It is not at all clear to the examiner what “a plurality of slices” of the optical interface corresponds to. Furthermore, it is not clear to the examiner what “at about” comprises as it is an approximation.
Claims 7 and 17 state “adjust overhead of the optical interface”. This part of the limitation is vague and confusing to the examiner. The optical interface is a physical component whereas the function of “adjusting overhead” is generally related to frames comprising overhead. It is not clear how the optical interface (a physical component) comprises overhead (part of a frame).
Claims 9 and 19 state “due to any of optical margin and a requirement to support an alternate path”. These limitations are vague and confusing to the examiner. Firstly, the claims state “optical margin” but doesn’t state what the optical margin belongs to i.e. it is an optical margin of the link, the system, the network? Secondly, the claims state “to support an alternate path”. Claims 9 and 19 depend on claims 1 and 11 respectively, and neither of the independent claims have any “path” related limitations. Is there supposed to be an initial path, within claims 1 and 11, that as per the requirement needs to support an alternate path?
Claims 10 and 20 state “the optical interface is part of an OTSi”. This part of the limitation is vague and confusing to the examiner. The optical interface is a physical component whereas an OTSi is a Tributary Signal. It is not at all clear how a physical component can be a part of a signal? 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5, 9, 11-13, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sambo (Next Generation Sliceable Bandwidth Variable Transponders) in view of Ibach (US 2018/0102834).
Regarding claim 1, Sambo teaches an optical interface (Fig. 1, configurable/sliceable flexible OTN interface) comprising: circuitry configured to operate the optical interface at a first rate (Page 164, Column 2, lines 19-23, interface at 200 Gb/s), subsequent to a requirement to subrate the optical interface to a second rate (Page 164, Col. 2, lines 19-23, due to unavailable contiguous spectrum along the path, subrate to 100 Gb/s; see Fig. 2 at interface 200 Gb/s), and operate the optical interface at a second rate that is less than the first rate (Page 164, Col. 2, lines 9-13, the configurable/sliceable flexible OTN interface module can flexibly fragment high data rates into lower data rates if it is impossible to fit the total client traffic into a single super-channel).
Sambo doesn’t teach determine which one or more services are affected, signal one or more partial failures for the one or more affected services.
Ibach teaches determine which one or more services are affected (paragraph [0051]), signal one or more partial failures for the one or more affected services (paragraph [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the optical interface taught by Sambo and incorporate the determination of affected services as taught by Ibach in order to notify the system of the failures during communication.
Regarding claim 2, Sambo in view of Ibach teaches the optical interface of claim 1, wherein Sambo teaches the optical interface is a Flexible Optical (FlexO) interface (Fig. 1, flexible OTN interface).
Regarding claim 3, Sambo in view of Ibach teaches the optical interface of claim 2, wherein Sambo teaches the FlexO interface includes a plurality of Optical Transport Unit C (OTUC) slices each at about 100Gb/s (Page 164, Col. 1, lines 8-12, their net transmission bandwidth (up to a maximum value) may be spread (or sliced) to serve several independent traffic demands simultaneously; see also Fig. 2 shows Flex OUT 200 Gb/s comprising slices at about 100 Gb/s (streams 3 and 4)), and Ibach teaches wherein the one or more partial failures are for one or more respective OTUC slices (paragraph [0053], failed OTUC/ODUC slices).
Regarding claim 5, Sambo in view of Ibach teaches the optical interface of claim 1, wherein Sambo teaches the optical interface includes a plurality of slices each at about 100Gb/s (Page 164, Col. 1, lines 8-12, their net transmission bandwidth (up to a maximum value) may be spread (or sliced) to serve several independent traffic demands simultaneously; see also Fig. 2 shows Flex OUT 200 Gb/s comprising slices at about 100 Gb/s (streams 3 and 4)), and wherein Ibach teaches the one or more partial failures is for one or more slices (paragraph [0053], failed OTUC/ODUC slices).
Regarding claim 9, Sambo in view of Ibach teaches the optical interface of claim 1, wherein Sambo teaches the requirement to subrate is due to any of optical margin (Page 164, Col. 2, lines 9-13, the configurable/sliceable flexible OTN interface module can flexibly fragment high data rates into lower data rates if it is impossible to fit the total client traffic into a single super-channel).
Regarding claim 11, Sambo teaches a method comprising: operating an optical interface (Fig. 1, configurable/sliceable flexible OTN interface) at a first rate (Page 164, Column 2, lines 19-23, interface at 200 Gb/s); subsequent to a requirement to subrate the optical interface to a second rate (Page 164, Col. 2, lines 19-23, due to unavailable contiguous spectrum along the path, subrate to 100 Gb/s; see Fig. 2 at interface 200 Gb/s), and operating the optical interface at a second rate that is less than the first rate (Page 164, Col. 2, lines 9-13, the configurable/sliceable flexible OTN interface module can flexibly fragment high data rates into lower data rates if it is impossible to fit the total client traffic into a single super-channel).
Sambo doesn’t teach determine which one or more services are affected, signal one or more partial failures for the one or more affected services.
Ibach teaches determine which one or more services are affected (paragraph [0051]), signal one or more partial failures for the one or more affected services (paragraph [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method taught by Sambo and incorporate the determination of affected services as taught by Ibach in order to notify the system of the failures during communication.
Regarding claim 12, Sambo in view of Ibach teaches the method of claim 11, wherein Sambo teaches the optical interface is a Flexible Optical (FlexO) interface (Fig. 1, flexible OTN interface).
Regarding claim 13, Sambo in view of Ibach teaches the method of claim 12, wherein Sambo teaches the FlexO interface includes a plurality of Optical Transport Unit C (OTUC) slices each at about 10OGb/s (Page 164, Col. 1, lines 8-12, their net transmission bandwidth (up to a maximum value) may be spread (or sliced) to serve several independent traffic demands simultaneously; see also Fig. 2 shows Flex OUT 200 Gb/s comprising slices at about 100 Gb/s (streams 3 and 4)), and Ibach teaches wherein the one or more partial failure are for one or more OTUC slices (paragraph [0053], failed OTUC/ODUC slices).
Regarding claim 15, Sambo in view of Ibach teaches the method of claim 11, wherein Sambo teaches the optical interface includes a plurality of slices each at about 100Gb/s (Page 164, Col. 1, lines 8-12, their net transmission bandwidth (up to a maximum value) may be spread (or sliced) to serve several independent traffic demands simultaneously; see also Fig. 2 shows Flex OUT 200 Gb/s comprising slices at about 100 Gb/s (streams 3 and 4)), and wherein Ibach teaches the one or more partial failure is for one or more slices (paragraph [0053], failed OTUC/ODUC slices).
Regarding claim 19, Sambo in view of Ibach teaches the method of claim 11, wherein Sambo teaches the requirement to subrate is due to any of optical margin and a requirement to support an alternate path (Page 164, Col. 2, lines 9-13, the configurable/sliceable flexible OTN interface module can flexibly fragment high data rates into lower data rates if it is impossible to fit the total client traffic into a single super-channel).
Claim(s) 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sambo (Next Generation Sliceable Bandwidth Variable Transponders) in view of Ibach (US 2018/0102834) in view of Durve (US 2012/0219005).
Regarding claim 4, Sambo in view of Ibach teaches the optical interface of claim 1.
Sambo in view of Ibach doesn’t teach wherein the optical interface is a ZR interface.
Durve teaches wherein the optical interface is ZR interface (paragraph [0026], the physical medium within the system being 10GBASE-ZR).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the optical interface taught by Sambo in view of Ibach and incorporate the ZR interface as taught by Durve since the ZR interface allows for extended reach with a longer range (Durve: paragraph [0026]).
Regarding claim 14, Sambo in view of Ibach teaches the method of claim 11.
Sambo in view of Ibach doesn’t teach wherein the optical interface is a ZR interface.
Durve teaches wherein the optical interface is ZR interface (paragraph [0026], the physical medium within the system being 10GBASE-ZR).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method taught by Sambo in view of Ibach and incorporate the ZR interface as taught by Durve since the ZR interface allows for extended reach with a longer range (Durve: paragraph [0026]).
Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sambo (Next Generation Sliceable Bandwidth Variable Transponders) in view of Ibach (US 2018/0102834) in further view of Vissers (Functionality of the three non-OTUCn VCAT routing options).
Regarding claim 6, Sambo in view of Ibach teaches the optical interface of claim 1.
Although Ibach teaches partial failures, Sambo in view of Ibach doesn’t teach wherein the one or more partial failures are signaled through one or more of a partial Alarm Indication Signal (P-AIS), a partial Backward Defect Indication (P-BDI), and a partial Server Signal Fail (P-SSF).
Vissers teaches wherein the one or more partial failures are signaled through of a partial Alarm Indication Signal (P-AIS) (Page 9: Behaviour under partial faults: paragraph 4, Under a partial fault condition…signals having one or more TSs in this failed payload area…output ODUk-AIS…).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the functionality of the optical interface taught by Sambo in view of Ibach and incorporate the signaling of the partial failure using an AIS signal as taught by Vissers in order to notify the presence of partial faults in the transmission.
Regarding claim 16, Sambo in view of Ibach teaches the method of claim 11.
Although Ibach teaches partial failures, Sambo in view of Ibach doesn’t teach wherein the one or more partial failures are signaled through a partial Alarm Indication Signal (P-AIS).
Vissers teaches wherein the one or more partial failures are signaled through of a partial Alarm Indication Signal (P-AIS) (Page 9: Behaviour under partial faults: paragraph 4, Under a partial fault condition…signals having one or more TSs in this failed payload area…output ODUk-AIS…).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method taught by Sambo in view of Ibach and incorporate the signaling of the partial failure using an AIS signal as taught by Vissers in order to notify the presence of partial faults in the transmission.
Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sambo (Next Generation Sliceable Bandwidth Variable Transponders) in view of Ibach (US 2018/0102834) in further view of Jorgensen (US 2002/0099854).
Regarding claim 8, Sambo in view of Ibach teaches the optical interface of claim 1.
Sambo in view of Ibach doesn’t teach wherein the circuitry is further configured to adjust one or more of the affected services based on priority.
Jorgensen teaches adjusting data packets based on priorities and types (paragraph [0106], lines 11-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the functionality of the optical interface taught by Sambo in view of Ibach and incorporate the functionality of adjusting based on priority as taught by Jorgensen so that services/data with more priority can be transmitted properly through the links.
Regarding claim 18, Sambo in view of Ibach teaches the method of claim 11.
Sambo in view of Ibach doesn’t teach further comprising adjusting one or more of the affected services based on priority.
Jorgensen teaches adjusting data packets based on priorities and types (paragraph [0106], lines 11-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method taught by Sambo in view of Ibach and incorporate the functionality of adjusting based on priority as taught by Jorgensen so that services/data with more priority can be transmitted properly through the links.
Claim(s) 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sambo (Next Generation Sliceable Bandwidth Variable Transponders) in view of Ibach (US 2018/0102834) in further view of ITU-T G.709 (Interfaces for the optical transport network) hereon G.709.
Regarding claim 10, Sambo in view of Ibach teaches the optical interface of claim 1.
Sambo in view of Ibach don’t teach wherein the optical interface is part of an Optical Tributary Signal (OTSi).
G.709 teaches wherein the optical interface is part of an Optical Tributary Signal (OTSi) (Page 30, Sections 8.1 and 8.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of G.709 into the teachings of Sambo in view of Ibach in order to utilize the OTSi to carry signals using the interface.
Regarding claim 20, Sambo in view of Ibach teaches the method of claim 11.
Sambo in view of Ibach doesn’t teach wherein the optical interface is part of an Optical Tributary Signal (OTSi).
G.709 teaches wherein the optical interface is part of an Optical Tributary Signal (OTSi) (Page 30, Sections 8.1 and 8.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of G.709 into the teachings of Sambo in view of Ibach in order to utilize the OTSi to carry signals using the interface.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017.  The examiner can normally be reached on Mon-Sat: 11-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PRANESH K BARUA/Examiner, Art Unit 2637